department of the treasury internal_revenue_service washington d c date t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n employer_identification_number number release date u i l numbers dear ------------ under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below you were incorporated in the state of on date your incorporators who also served as your original board members and officers were and and who are attorneys in the law firm of also serve as your legal counsel in a letter dated date you stated that you had expanded your board to include the following individuals and in a letter dated date in response to our request for resumes for your officers and directors you stated that you did not have resumes for your three officers and board members in the letter you furnished background information regarding and you have been formed as being we have considered your application_for recognition of exemption from federal_income_tax you state that you are a business league your articles identify the purposes for which to assist charitable organizations including veterans posts fraternal clubs social and service organizations and benevolent humanitarian and civic organizations in their operation as non-profit charitable organizations to provide information assisting the clubs in undertaking and interpreting the laws of the state of including but not limited to and and understanding laws concerning liquor tax charitable solicitation and trust and other legal matters to assist members of in providing knowledge in the operation of the canteens lounges social rooms and rental halls and to assist members in applications for liquor licenses and transfers bingo licenses and charitable registration to provide knowledge of code chapters and to encourage legislation ordinances and regulations which would benefit its members and oppose any legislation prejudicial to its members and to promote harmony and understanding between and among member organizations in your application you state that you receive your support from membership fees and in a letter dated date you state that your members are mostly tax-exempt organizations described in sections c or of the code in a letter dated date you furnished a list of your members whom you identify as mostly being fraternal organizations and veterans organizations exempt from federal tax under sec_501 or of the code donations your code of regulations sets the dues at dollar_figure per year with membership renewable on a yearly basis in your letter dated date you state that your income is solely from dues paid_by your members with initial membership dues of dollar_figure per organization and annual renewal fees of dollar_figure you further state that some members paid more than dollar_figure because of their commitment to you in a letter dated date you state that none of the members has paid more than the required membership fee in your application you state that of your time and resources will be allocated to organizing veteran and fraternal organizations into a business league as you become fully organized the time spent on this activity will be reduced the remainder of your time and resources are to be allocated to providing information and guidance relating to code chapters and your officers will conduct this activity you expect that the time spent on this will increase as your membership increases your plans include sending monthly newsletters in your letter dated date you state that since you have become more fully organized approximately sixty percent of your activities occur at your meetings meetings are held once or twice a month in different counties in on the premises of member organizations it is your intent to continue with this practice ten percent of your activities pertain to organizational activities which you explain will decrease in coming years another ten percent of your activities are administrative eg state and federal filings recordkeeping financial etc your members and answering phone calls faxes and letters from members you state that virtually every member has had questions relating to state liquor and charitable gambling laws you further state that you provide application forms and answers to any questions to members upon request the communications from your members pertain to the day-to-day operation of their organizations the communications involve matters such as the operation of canteens dining rooms hospitality rooms rental halls and applications for liquor and bingo licenses you state that most of the information you provide in your meetings is furnished piecemeal to members through these means you state that it is your hope to promote harmony and understanding between and among your member organizations you explain the need to make member organizations aware that twenty percent of your activities involve the production of newsletters that are furnished to your meetings are conducted without charge to members and are held in one of the legislation may be proposed which may affect more than one type of organization you refer to strength in numbers and the ability of organizations to work together in a particular municipality or county to promote or block legislation you state that to date you have not performed any lobbying_activities you further state that it is your intention to have your members send letters or make phone calls when legislation is proposed that you may support or oppose time will be spent only for identifying legislation that may affect your members whom you will notify of the legislation through your newsletters or special mailings you estimate that less than of your total staff time will be spent carrying out this activity and no money has been appropriated or will be appropriated for the activities members’ club or lodge the meetings are not advertised and nonmembers are made aware of them by word of mouth by members nonmembers may attend the meetings if asked by members or their attendance may be used as a recruiting tool you state that the meetings have been held so that your members can appear with their officers and employees to ask questions and receive information you state that many liquor licenses are not renewed because of a failure by the operator to pay the taxes timely or in the correct amount you further state that it is very important that members not be charged with violations since it is possible that their licenses could be revoked for certain violations you state that you provide information and assistance to member veterans and fraternal organizations in connection with bingo licenses so that the forms can be completed in a more efficient manner at the meetings you distribute sections of the code related to the distribution and sale of alcohol you provide members with forms related to liquor and bingo laws along with instructions for completing them you send them reminders of the annual renewal requirement for bingo licenses in addition you provide them with information on state taxes such as sales_taxes and withholding taxes you also provide them with information on charitable solicitation and you furnish copies of relevant forms information and phone numbers you provide your members with information on transferring licenses eg liquor licenses bingo licenses health food vendors etc and you assist them in the application process for new licenses you state that no information is provided to the business community only to members and guests at the meetings you submitted copies of the newsletters that you provide without charge to members a column called written by and a list of violations committed by veterans and fraternal organizations and your membership lists are regular features the newsletters’ contents have included newsletter date contents article regarding investigations by the attorney_general of illegal gambling by charitable organizations update on pending legislation discussion of how organizations are to conduct themselves during investigations by the into gambling violations and actions to take to reduce penalty assessments newsletter date contents notice of and meetings for member clubs in various counties discussion of the use evidence obtained by the during searches for records and the effect on penalties assessed article on investigations by the attorney general’s office a discussion of subpoena authority and information regarding organizations with advice regarding tip ticket vendors not keeping records of the amount of tip tickets sold to the organizations legislative update on attempts to legalize some type of gambling for veterans and fraternal organizations information on legislative contacts to make it possible for c and organizations to be able to legally gamble as in the case of c organizations article on bingo information for veteran and fraternal organizations and the illegal sale of tip tickets members are advised to call you on the matter discussion of how to create a new and clean record notice of reduced legal fees by for members in administrative cases before the election update regarding member organizations being permitted to conduct charitable gaming as in the case of c organizations an article on the sunday sale of beer wine and liquor and permit and licensing requirements discussion of the regulation of hours during which alcoholic beverages can be sold to and consumed by patrons permit holders and employees on permit premises notice of reduction of fees by and to member organizations for administrative cases before the organizational update discussion of the payment of music license fees by veterans fraternal and social clubs article on the legal requirements for the expansion of club premises with instructions to contact you if there are any questions discussion of legal requirements for temporary permits for serving liquor at special events article on the discussion of legal requirements related to the closing of businesses by permit holders for certain occurrences article entitled discussion of the defense of entrapment for sting operations involving underage drinkers sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons in 71_f2d_142 2nd cir the court held that there was no reason apparent for granting exemption as an association to a business league which served each member as a convenience or economy in his business the court found that nothing was being done by the organization to advance the interests of the community or to improve the standards or conditions of a particular trade and that the purpose of the organization was to provide a business economy or convenience for individual traders in denying the exemption under sec_103 of the revenue act of predecessor statute to sec_501 of the code the court explained that merely serving as a convenience to members is not a characteristic shared by the entities listed in the statute in 128_f2d_424 7th cir the court held that to come within the exemption under sec_103 of the revenue act of predecessor statute to sec_501 of the code an organization’s activities must be directed to the improvement of business conditions or to the promotion of the general objects of one or more lines of business as distinguished from the performance of particular services for individual persons 7_tc_1449 holds that the term 'business' is very comprehensive and embraces everything about which a person can be employed in 267_fsupp_830 w d wash the term 'line of business' is interpreted to mean either an entire industry or all components of an industry within a geography area 440_us_472 holds that the term line_of_business is interpreted to mean either an entire industry or all components of an industry within a geographic area the court explained that the history of sec_1_501_c_6_-1 of the regulations and its line_of_business requirement supported a determination that an organization that was not tied to a particular community and is not industry-wide should not be exempt under sec_501 of the code in mib inc v commissioner of internal_revenue_service 734_f2d_71 1st cir in denying exemption as a business league to an organization whose activities consisted of providing particular services to its members in the form of transmitting information that would be used in decisions affecting their business operations the court held that the ultimate inquiry was whether the association's activities advanced the members' interests generally by virtue of their membership in the industry or whether they assist members in the pursuit of their individual businesses the fact that there may have been indirect and intangible benefits for the industry as a whole did not change the fact that the organization’s services were in form and substance particular services for the members revrul_56_65 c b holds that an organization whose principal activity consists of furnishing particular information and specialized individual service to its individual members through publications and other means to effect economies in the operation of their businesses is performing particular services for them revrul_59_391 1959_2_cb_159 holds that an organization whose membership is so restricted that each member represents a different trade business occupation or profession does not qualify for exemption under sec_501 of the code this revenue_ruling stresses that the members of such an organization have no common business_interest other than a mutual desire to increase their individual sales and that the activities of such an organization are not directed to the improvement of business conditions of one or more lines of business it notes particularly that the membership characteristics of such an organization also preclude its classification as a local board_of trade or chamber of commerce observing in that respect that 'such organizations do not limit their membership in the manner employed in the instant case’ revrul_66_338 1966_2_cb_226 held not exempt under sec_501 of the code an organization whose principal activities included having representatives call on members to consult with them and advise them on their individual business problems the activities provided members of the organization with an economy and convenience in the conduct of their individual businesses and therefore constituted the performance of particular services for individual persons as distinguished from activities aimed at the improvement of business conditions in their trade as a whole revrul_68_182 1968_1_cb_263 describes a business league as an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons revrul_73_411 c b clarifying revrul_64_315 c b holds that in the case of a chamber of commerce or similar organization membership must be voluntary and open generally to all business and professional men in the community trade associations or business_leagues are similar to chambers_of_commerce or boards_of_trade except that they serve only the common business interests of the members of a single line_of_business or of the members of closely related lines of business within a single industry sec_501 of the code exempts from federal tax business_leagues chambers_of_commerce real-estate boards or boards_of_trade sec_1_501_c_6_-1 of the regulations defines a business league as an organization of the same general class as a chamber of commerce or board_of trade in order to be recognized as exempt under sec_501 an organization must not be organized for profit and no part of its net_earnings is to inure to the benefit of any private_shareholder_or_individual sec_1 c of the regulations you identify yourself as a business league however you have failed to establish that you would qualify for exemption under sec_501 as either a business league or a chamber of commerce you have not shown that you possess the characteristics of a business league members of a business league share a common business_interest with the organization’s purpose being to promote this common business_interest the organization’s activities are directed towards improvement of business conditions of one or more lines of business represented rather than towards the performance of particular services for individuals sec_1_501_c_6_-1 supra see commissioner v chicago graphic arts federation inc supra revrul_68_182 supra your membership comprised of entities organized for different not-for-profit purposes does not represent an industry and so does not constitute a line_of_business see associated industries of cleveland supra american plywood association supra national muffler dealers association supra the only shared interest held by your members is their involvement in certain revenue producing activities incidental to their nonprofit purposes and a desire to make the activities more profitable this is not a shared common business_interest within the meaning of sec_501 of the code revrul_59_391 supra the activities that you conduct are intended to promote the interests of your members rather than the interests of a line_of_business a chamber of commerce is open to all businesses within a community revrul_73_411 supra revrul_59_391 supra while you indicate that your membership is open to tax-exempt entities you engage in activities which are conducted in such a manner that your membership is effectively restricted to those tax-exempt entities with interests related to the production_of_income through means such as the operation of canteens lounges social rooms and rental halls and conducting bingo_games the composition of your membership which has shifted from being mostly organizations exempt under sec_501 or of the code to being mostly sec_501 or organizations reflects the limited nature of the interests being served the activities in which you engage primarily serve as a convenience to your members in operating their businesses providing a convenience or an economy to members falls outside the scope of the exemption accorded by sec_501 of the code sec_1_501_c_6_-1 of the regulations see produce exchange stock clearing association supra in mib inc supra the question of whether an organization’s transmitting information to its members constituted particular services was addressed by looking at whether the organization’s activities advanced the members’ interests by virtue of their membership in the industry or whether the activities assisted members in operating their individual businesses as discussed above your membership does not represent a line_of_business the assistance that you render to your members is intended to advance their individual interests rather than the common business_interest of any identifiable line_of_business purposes the legal services and much of the other assistance that you provide to your membership in support of these activities are comparable to those available from for-profit entities you provide your members with forms needed to comply with statutory requirements your members engage in revenue generating activities that are incidental to their exempt assistance in completing the forms advice on how to obtain expansion and activities permits and advice on handling music license fees at your meetings which are held at venues and publicized in a manner which limits access by nonmembers you not only present general information to your members but you also give their officers and employees the opportunity to individually seek advice from legal experts you also provide your members with the opportunity to seek individual assistance from you by telephone or fax your newsletters contain subject matter ranging from how to pour beer to maximizing profit to providing legal advice regarding how to deal with investigations by the attorney general’s office and recordkeeping tactics to avoid legal problems in the section of your newsletter you advise member organizations on subjects such as entrapment guidelines legal requirements for obtaining permits and creating a new and clean record under which to operate members are encouraged to contact you by telephone if they have any questions regarding the articles these activities represent the type of particular services prohibited by sec_1_501_c_6_-1 of the regulations see revrul_66_338 supra revrul_56_65 supra you have failed to establish that you have been organized and operated so as to advance the interests of a line_of_business rather than furnishing particular services to your members accordingly you do not qualify for exemption as an organization described in sec_501 of the code submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh receipt by using the following address you have the right to protest this ruling if you believe it is incorrect to protest you should when sending additional letters to us with respect to this case you will expedite their internal_revenue_service washington d c if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements
